     Case 5:16-cv-03052-JAR-GEB Document 109 Filed 07/01/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

EMMANUEL SOTO-MONTES,                          )
                                               )
                    Plaintiff,                 )
                                               )
v.                                             )         Case No. 16-3052-JAR-GEB
                                               )
CORIZON HEALTH, INC., et al.,                  )
                                               )
                    Defendants.                )
                                               )

                                        ORDER

      On February 28, 2018, the undersigned U.S. Magistrate Judge provisionally

appointed counsel to represent Plaintiff Emmanuel Soto-Montes for the limited purpose

of briefing jurisdiction and moving forward with a medical malpractice screening panel.

(Mem. & Order, ECF No. 53.) In that order, the Court appointed Anne Hull and Andrew

Foulston, both of the Hutton & Hutton Law Firm, LLC to represent Plaintiff. (Id.) On

January 15, 2019, in light of Mr. Foulston’s departure from the law firm, the Court

appointed Daniel K. Back of the same firm to co-counsel with Ms. Hull in representing

Plaintiff. (Order, ECF No. 79.) The Court was clear the appointment of counsel would

be reevaluated after the screening panel issued its recommendations, and the Court had

the opportunity to review the same. (ECF No. 53 at 3.)

      On March 30, 2018, Plaintiff submitted jurisdictional briefing (ECF No. 56), and

Chief Judge Julie A. Robinson later found the Court has diversity jurisdiction over this

matter. (Order, ECF No. 58.) On May 21, 2020, both malpractice screening panels filed
      Case 5:16-cv-03052-JAR-GEB Document 109 Filed 07/01/20 Page 2 of 2




their respective findings. (See Findings of Nurse Screening Panel, ECF No. 96; Findings

of Physician Screening Panel, ECF No. 97; Order for Payment, ECF No. 100.)

       After a review of the docket and discussion with counsel during the May 26 and

June 29, 2020 conferences, the Court finds Plaintiff’s appointed counsel have completed

their duties as contemplated in their provisional appointment. The Court now relieves

them from such appointment. As required by D. Kan. Rule 83.5.5(a)(1)(C), Mr. Back

provided the Court with current contact information for Plaintiff and has ensured the

Court he will serve the Scheduling Order (ECF No. 108) on Plaintiff as his final act of

representation. Plaintiff will then possess all established deadlines as required by D. Kan.

Rule 83.5.5(a)(1)(B)(ii).

       IT IS THEREFORE ORDERED that Mr. Back and Ms. Hull are hereby

permitted to withdraw as counsel for Plaintiff Emmanuel Soto-Montes.

       IT IS FURTHER ORDERED that Mr. Back provide a copy of this order and a

copy of the Scheduling Order to Plaintiff and file a Certificate of Service of the same as

his final act of representation.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 1st day of July, 2020.


                                           s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                             2
